United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1350
                       ___________________________

                               Trivansky Swington

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Waterloo, Iowa, City of; Black Hawk County Jail; Black Hawk County Sheriff's
  Office; Anthony Nai, Deputy; Julie Lein, Deputy; Aaron Haas, Deputy; Iowa,
  State of; Todd Schmitt, Deputy; B Rollins, Deputy; Wyatt Landers, Deputy;
                            Zachary Holbach, Deputy

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                           Submitted: October 6, 2017
                            Filed: October 19, 2017
                                 [Unpublished]
                                ____________

Before GRUENDER, BENTON, KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Trivansky Swington appeals the district court’s1 grant of summary judgment
in favor of defendants in his 42 U.S.C. § 1983 action asserting claims of excessive
force and deliberate indifference stemming from events that occurred while Swington
was confined at the Black Hawk County Jail. Following careful de novo review of
the record and the arguments on appeal, we affirm the judgment of the district court
for the reasons cited in the district court’s memorandum opinion. See 8th Cir. R.
47B. Swington’s motion for appointment of counsel is denied.
                        ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                        -2-